OPINION — AG — ** COMPENSATION — SALARY — PROBATION OFFICER ** BEGINNING ON APRIL 10, 1053, THE DATE OF THE APPROVAL BY THE GOV. OF HOUSE BILL NO. 922, A PERSON HOLDING THE POSITION OF COUNTY PROBATION OFFICER, CREATED AND PROVIDED FOR IN 10 O.S. 116 [10-116] AND FOLLOWING, IS ENTITLED TO THE INCREASED SALARY PROVIDED FOR IN SUCH POSITION BY 10 O.S. 116 [10-116](C) AS AMENDED, EVEN THOUGH HE WAS APPOINTED TO SUCH POSITION ON OR PRIOR TO SAID 10TH DAY OF APRIL, 1953 (EMOLUMENTS, HIS TERM OF OFFICE, LEGISLATION ENACTED DURING TERM) CITE: ARTICLE XXIII, SECTION 10, 10 O.S. 116 [10-116] (JAMES C. HARKIN)